Citation Nr: 0302501	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  00-07 105A	)	DATE
	)
	)               

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a retroactive payment of Dependents' 
Educational Assistance benefits under Chapter 35, Title 38 
U.S.C..

                                            
REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  
The appellant is the veteran's daughter.  This case came 
before the Board of Veterans' Appeals' (Board) on appeal from 
a June 1999 decision letter from the Atlanta, Georgia 
Department of Veterans Affairs (VA) Regional Office (RO).

In a March 2001 decision, the Board denied the appellant's 
claim.  The appellant appealed the case to the U.S. Court of 
Appeals for Veterans Claims (CAVC).  The parties filed a 
Joint Motion for Remand.  In a September 2002 order, CAVC 
granted the joint motion for remand, vacating the Board's 
decision and remanding this issue for readjudication.


FINDINGS OF FACT

1.  The appellant was born on October [redacted], 1972 and is the 
daughter of the veteran.

2.  In July 1998, the RO awarded the veteran a total 
disability evaluation based on service-connected disability 
effective April 18, 1994 and the appellant became eligible 
for Chapter 35 benefits.

3.  The RO received the appellant's VA Form 22-5490, 
Application for Survivors' and Dependents' Educational 
Assistance (DEA) on May 24, 1999, within a year of the RO's 
decision.




CONCLUSION OF LAW

The criteria for retroactive payment of DEA benefits under 
Chapter 35, Title 38, United States Code, have been met.  38 
U.S.C.A. §§ 3501, 5113 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
21.3021, 21.4131 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the appellant, whose 
eligibility for Chapter 35 benefits derives from her status 
as a child of a veteran who has a permanent and total 
disability rating, see 38 U.S.C.A. § 3501(a)(1)(A)(ii) (West 
1991); 38 C.F.R.  
§ 21.3021(a)(1)(iii) (2002), is entitled to a retroactive 
payment of Chapter 35 benefits.

During the pendency of this appeal, on November 1, 2000, 
Congress revised the law governing, in pertinent part, 
effective dates for awards of Chapter 35 benefits. Veterans 
Benefits and Health Care Improvement Act of 2000 (Act), Pub. 
L. No. 106-419, § 113, 114 Stat. 1832 (2000) (codified as 
amended at 38 U.S.C.A. § 5113 (West Supp. 2002)).  Where the 
law or regulations change after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process is completed, the version of the law or regulations 
most favorable to the appellant applies unless Congress 
provides otherwise.  See Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1990).

In this case, the amendment of Section 5113 applies to 
applications first made under Section 5313 that are received 
on or after the date of enactment of the amendment, or that, 
on that date, are pending with the Secretary of VA or 
exhaustion of available administrative or judicial remedies.  
As the appeal to the Board was still pending on November 1, 
2000, the amendment applies to this appeal.  


Also, in this case, the new law is most favorable to the 
appellant.  The new law provides that, when determining the 
effective date of an award under Chapter 35 of this title 
based on an original claim, the Secretary may consider the 
eligible individual's application as having been filed on the 
eligibility date of the individual if the eligibility date is 
more than one year before the date of the initial rating 
decision.  38 U.S.C.A. § 5113(b)(1) (West Supp. 2002).  An 
individual is eligible if she submits to the Secretary an 
original application for educational assistance under Chapter 
35 of this title within a year of the date that the Secretary 
makes the rating decision, claims such educational assistance 
for pursuit of an approved program of education during a 
period preceding the one-year period ending on the date on 
which the application was received, and would have been 
entitled to such assistance if the application had been 
submitted on the individual's eligibility date.  38 U.S.C.A. 
§ 5113(b)(2) (West Supp. 2002).

In July 1998, the RO awarded the veteran a total disability 
evaluation based on service-connected disability, effective 
from April 18, 1994.  By virtue of this action, the appellant 
became eligible for Chapter 35 benefits on May 1, 1994.  The 
RO received the appellant's application for educational 
assistance and enrollment certification in May 1999.  
Inasmuch as the appellant submitted her application within a 
year of the RO's July 1998 decision and she would have been 
entitled to educational assistance on her eligibility date 
for an approved program of education, the Board concludes 
that, pursuant to the aforementioned statutory provisions, 
the criteria for payment of retroactive DEA benefits under 
Chapter 35, Title 38, United States Code, have been met. 
Accordingly, the appellant's claim for this benefit may now 
be granted.

VCAA

There was another significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA) redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The regulations implementing the VCAA were published 
on August 29, 2001.  They apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one in the 
present case.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Here, as the case has been resolved in favor of the 
appellant, the Board concludes that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to retroactive payment of DEA benefits under 
Chapter 35, Title 38, United States Code, is granted, subject 
to the statutory and regulatory provisions governing the 
payment of monetary benefits.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

